Exhibit 10.2

 

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL

OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

21ST CENTURY ONCOLOGY, LLC

 

I.                                        PREAMBLE

 

21st Century Oncology, LLC (21st Century) hereby enters into this Corporate
Integrity Agreement (CIA) with the Office of Inspector General (OIG) of the
United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) (Federal health care program requirements). Contemporaneously with
this CIA, 21st Century is entering into a Settlement Agreement with the United
States.

 

21st Century represents that, prior to this CIA, 21st Century voluntarily
established a Compliance Program which provides for a Corporate Compliance and
Privacy Officer, a Compliance Committee, a compliance training and education
program, a confidential disclosure reporting hotline, auditing and monitoring
activities, and various policies and procedures aimed at ensuring that
21st Century’s participation in the federal health care programs conforms to all
Federal and state laws and Federal health care program requirements.
21st Century shall continue its Compliance Program throughout the term of this
CIA and shall do so in accordance with the terms set forth below. 21st Century
may modify its Compliance Program, as appropriate, but at a minimum,
21st Century shall ensure that during the term of this CIA, it shall comply with
the obligations set forth herein.

 

II.                                   TERM AND SCOPE OF THE CIA

 

A.                                    The period of the compliance obligations
assumed by 21st Century under this CIA shall be five years from the effective
date of this CIA. The “Effective Date” shall be the date on which the final
signatory of this CIA executes this CIA. Each one-year period, beginning with
the one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”

 

1

--------------------------------------------------------------------------------


 

B.                                    Sections VII, X, and XI shall expire no
later than 120 days after OIG’s receipt of: (1) 21st Century’s final annual
report; or (2) any additional materials submitted by 21st Century pursuant to
OIG’s request, whichever is later.

 

C.                                    The scope of this CIA shall be governed by
the following definitions:

 

1.                                      “Covered Persons” includes:

 

a.                                      all owners, officers, directors, and
employees of 21st Century; and

 

b.                                      all contractors, subcontractors, agents,
and other persons who furnish patient care items or services or who perform
billing or coding functions on behalf of 21st Century, excluding vendors whose
sole connection with 21st Century is selling or otherwise providing medical
supplies or equipment to 21st Century.

 

Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours during a Reporting Period,
except that any such individuals shall become “Covered Persons” at the point
when they work more than 160 hours during a Reporting Period.

 

2.                                      “Relevant Covered Persons” includes
Covered Persons involved in the delivery of patient care items or services
and/or in the preparation or submission of claims for reimbursement from any
Federal health care program.

 

III.                              CORPORATE INTEGRITY OBLIGATIONS

 

21st Century shall continue to maintain a Compliance Program that includes the
following elements:

 

A.                                    Chief Compliance Officer and Committee

 

1.                                      Chief Compliance Officer. Within 90 days
after the Effective Date, 21st Century shall appoint a Chief Compliance Officer
and shall maintain a Chief Compliance Officer for the term of the CIA. The Chief
Compliance Officer shall be an employee and a member of senior management of
21st Century, shall report directly to

 

2

--------------------------------------------------------------------------------


 

the Chief Executive Officer of 21st Century, and shall not be or be subordinate
to the General Counsel or Chief Financial Officer or have any responsibilities
that involve acting in any capacity as legal counsel or supervising legal
counsel functions for 21st Century. The Chief Compliance Officer shall be
responsible for, without limitation:

 

a.                                      Maintaining, developing and implementing
policies, procedures, and practices designed to ensure compliance with the
requirements set forth in this CIA and with Federal health care program
requirements;

 

b.                                      making periodic (at least quarterly)
reports regarding compliance matters directly to the Board of Directors of 21st
Century, and shall be authorized to report on such matters to the Board of
Directors at any time. Written documentation of the Chief Compliance Officer’s
reports to the Board of Directors shall be made available to OIG upon request;
and

 

c.                                       monitoring the day-to-day compliance
activities engaged in by 21st Century as well as for any reporting obligations
created under this CIA.

 

Any noncompliance job responsibilities of the Chief Compliance Officer shall be
limited and must not interfere with the Chief Compliance Officer’s ability to
perform the duties outlined in this CIA.

 

21st Century shall report to OIG, in writing, any changes in the identity or
position description of the Chief Compliance Officer, or any actions or changes
that would affect the Chief Compliance Officer’s ability to perform the duties
necessary to meet the obligations in this CIA, within five days after such a
change.

 

2.                                      Regional Compliance Officers.
21st Century has appointed Regional Compliance Officers for each region (as
defined by 21st Century) and shall maintain Regional Compliance Officers for the
term of the CIA. The Regional Compliance Officers shall be responsible for
maintaining and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements for the applicable regions, and shall monitor
the day-to-day compliance activities for the applicable regions. The Regional
Compliance Officers shall report to the Chief Compliance Officer and shall be
members of the Compliance Committee. The Regional Compliance

 

3

--------------------------------------------------------------------------------


 

Officers shall make periodic (at least quarterly) written reports regarding
compliance matters directly to the Chief Compliance Officer, and shall be
authorized to report on such matters directly to the Compliance Committee, the
Chief Compliance Officer, and the Board of Directors at any time. The Regional
Compliance Officers shall make periodic (at least monthly) visits to 21st
Century practices in order to fulfill the obligation of this Section.

 

21st Century shall report to OIG, in writing, any changes in the identity or
position description of the Regional Compliance Officers, or any actions or
changes that would affect the Regional Compliance Officers’ ability to perform
the duties necessary to meet the obligations in this CIA, within five days after
such a change.

 

3.                                      Compliance Committee. 21st Century has
an existing Compliance Committee. 21st Century shall maintain the Compliance
Committee for the term of the CIA. The Compliance Committee shall, at a minimum,
include the Chief Compliance Officer and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives of
relevant departments, such as billing, clinical, human resources, audit, and
operations). The Chief Compliance Officer shall continue to chair the Compliance
Committee and the Committee shall support the Chief Compliance Officer in
fulfilling his/her responsibilities (e.g., shall assist in the analysis of 21st
Century’s risk areas and shall oversee monitoring of internal and external
audits and investigations). The Compliance Committee shall meet at least
quarterly. The minutes of the Compliance Committee meetings shall be made
available to OIG upon request.

 

21st Century shall report to OIG, in writing, any changes in the composition of
the Compliance Committee, or any actions or changes that would affect the
Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.

 

4.                                      Board of Directors Compliance
Obligations. The Board of Directors (or a committee of the Board) of 21st
Century (Board) shall be responsible for the review and oversight of matters
related to compliance with Federal health care program requirements and the
obligations of this CIA. The Board must include independent (i.e.,
non-executive) members.

 

The Board shall, at a minimum, be responsible for the following:

 

4

--------------------------------------------------------------------------------


 

a.                                      meeting at least quarterly to review and
oversee 21st Century’s compliance program, including but not limited to the
performance of the Chief Compliance Officer and Compliance Committee;

 

b.                                      submitting to the OIG a description of
the documents and other materials it reviewed, as well as any additional steps
taken, such as the engagement of an independent advisor or other third party
resources, in its oversight of the compliance program and in support of making
the resolution below during each Reporting Period; and

 

c.                                       for each Reporting Period of the CIA,
adopting a resolution, signed by each member of the Board summarizing its review
and oversight of 21st Century’s compliance with Federal health care program
requirements and the obligations of this CIA.

 

d.                                      for the first Reporting Period of the
CIA, the Board shall continue to retain an individual or entity with expertise
in compliance with Federal health care program requirements (Compliance Expert)
to perform a review of the effectiveness of 21st Century’s Compliance Program
(Compliance Program Review). The Compliance Expert shall create a work plan for
the Compliance Program Review and prepare a written report about the Compliance
Program Review. The written report (Compliance Program Review Report) shall
include a description of the Compliance Program Review and any recommendations
with respect to 21st Century’s compliance program. During the first Reporting
Period, the Board shall review the Compliance Program Review Report as part of
its review and oversight of 21st Century’s compliance program. A copy of the
Compliance Program Review report shall be provided to OIG in the first Annual
Report submitted by 21st Century. In addition, copies of any materials provided
to the Board by the Compliance Expert, along with minutes of any meetings
between the Compliance Expert and the Board, shall be made available to the OIG
upon request.

 

5

--------------------------------------------------------------------------------


 

At minimum, the resolution shall include the following language:

 

“The Board of Directors has made a reasonable inquiry into the operations of
21st Century’s Compliance Program including the performance of the Chief
Compliance Officer and the Compliance Committee. Based on its inquiry and
review, the Board has concluded that, to the best of its knowledge, 21st Century
has implemented and maintained an effective Compliance Program to meet Federal
health care program requirements and the obligations of the CIA.”

 

If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program at 21st Century.

 

21st Century shall report to OIG, in writing, any changes in the composition of
the Board, or any actions or changes that would affect the Board’s ability to
perform the duties necessary to meet the obligations in this CIA, within 15 days
after such a change.

 

5.                                      Management Certifications. In addition
to the responsibilities set forth in this CIA for all Covered Persons, certain
21st Century employees (Certifying Employees, are specifically expected to
monitor and oversee activities within their areas of authority and shall
annually certify that the applicable 21st department is in compliance with
applicable Federal health care program requirements and with the obligations of
this CIA. These Certifying Employees shall include, at a minimum, the following:
Chief Executive Officer, Chief Medical Officer, Regional Compliance Officers,
and Senior Vice Presidents for Operations. For each Reporting Period, each
Certifying Employee shall sign a certification that states:

 

“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department], an area under my
supervision. My job responsibilities include ensuring compliance with regard to
the [insert name of department] with all applicable Federal health care program
requirements, obligations of the Corporate Integrity Agreement, and 21st Century
policies, and I have taken steps to promote such compliance. To the best of my
knowledge, the [insert name of department] of 21st Century is in compliance with
all applicable Federal health care program requirements and the obligations of
the Corporate

 

6

--------------------------------------------------------------------------------


 

Integrity Agreement. I understand that this certification is being provided to
and relied upon by the United States.”

 

If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.

 

Within 90 days after the Effective Date, 21st Century shall develop and
implement a written process for Certifying Employees to follow for the purpose
of completing the certification required by this section (e.g., reports that
must be reviewed, assessments that must be completed, sub-certifications that
must be obtained, etc. prior to the Certifying Employee making the required
certification).

 

B.                                    Written Standards

 

1.                                      Code of Conduct. 21st Century has
developed, implemented, and distributed a written Code of Conduct to all Covered
Persons, and shall maintain this Code of Conduct for the duration of the CIA. To
the extent not already accomplished, within 90 days after the Effective Date,
21st Century shall make the performance of job responsibilities in a manner
consistent with the Code of Conduct an element in evaluating the performance of
all employees. The Code of Conduct shall, at a minimum, set forth:

 

a.                                      21st Century’s commitment to full
compliance with all Federal health care program requirements, including its
commitment to prepare and submit accurate claims consistent with such
requirements;

 

b.                                      21st Century’s requirement that all of
its Covered Persons shall be expected to comply with all Federal health care
program requirements and with 21st Century’s policies and procedures;

 

c.                                       the requirement that all of 21st
Century’s Covered Persons shall be expected to report to the Chief Compliance
Officer, or other appropriate individual designated by 21st Century, suspected
violations of any Federal health care program requirements or of 21st Century’s
own Policies and Procedures; and

 

7

--------------------------------------------------------------------------------


 

d.                                      the right of all individuals to use the
Disclosure Program described in Section III.E, and 21st Century’s commitment to
non-retaliation and to maintain, as appropriate, confidentiality and anonymity
with respect to such disclosures.

 

21st Century shall continue to review the Code of Conduct at least annually to
determine if revisions are appropriate and shall make any necessary revisions
based on such review. The Code of Conduct shall be distributed at least annually
to all Covered Persons.

 

2.                                      Policies and Procedures. 21st Century
has developed, implemented, and distributed written policies and procedures
regarding the operation of its compliance program, including the compliance
program requirements outlined in this CIA and 21st Century’s compliance with
Federal health care program requirements (Policies and Procedures). 21st Century
shall maintain these Policies and Procedures for the duration of the CIA, which
shall address, at a minimum:

 

a.                                      ensuring proper and accurate submission
of all claims to Federal health care programs; and

 

b.                                      the Federal health care program billing,
coding and claims submission statutes, regulations, program requirements, and
directives relating to medical necessity determinations.

 

Throughout the term of this CIA, 21st Century shall enforce and comply with its
Policies and Procedures and shall make such compliance an element of evaluating
the performance of all employees.

 

Within 90 days after the Effective Date, 21st Century will ensure that the
Policies and Procedures continue to be made available to all Covered Persons.
Appropriate and knowledgeable staff shall be available to explain the Policies
and Procedures.

 

21st Century shall continue, at least annually (and more frequently, if
appropriate), assessing and updating, as necessary, the Policies and Procedures.
Within 30 days after the effective date of any revisions or addition of new
Policies and Procedures, a description of the revisions shall be communicated to
all affected Covered Persons and any revised or new Policies and Procedures
shall be made available to all Covered Persons.

 

8

--------------------------------------------------------------------------------


 

C.                                    Training and Education

 

1.                                      Training Plan. Within 90 days after the
Effective Date, 21st Century shall develop a written plan (Training Plan) that
outlines the steps 21st Century will take to ensure that: (a) all Covered
Persons receive adequate training regarding 21st Century’s CIA requirements and
Compliance Program, including the Code of Conduct and (b) all Relevant Covered
Persons receive adequate training regarding: (i) the Federal health care program
requirements regarding the accurate coding and submission of claims;
(ii) policies, procedures, and other requirements applicable to the
documentation of medical records; (iii) the personal obligation of each
individual involved in the claims submission process to ensure that such claims
are accurate; (iv) applicable reimbursement statutes, regulations, and program
requirements and directives; (v) the legal sanctions for violations of the
Federal health care program requirements; and (vi) examples of proper and
improper claims submission practices.

 

The Training Plan shall include information regarding the training topics, the
categories of Covered Persons and Relevant Covered Persons required to attend
each training session, the length of the training, the schedule for training,
and the format of the training. Within 30 days of the OIG’s receipt of 21st
Century’s Training Plan, OIG will notify 21st Century of any comments or
objections to the Training Plan. Absent notification by the OIG that the
Training Plan is unacceptable, 21st Century may implement its Training Plan.
21st Century shall furnish training to its Covered Persons and Relevant Covered
Persons pursuant to the Training Plan during each Reporting Period.

 

2.                                      Board Member Training. Within 90 days
after the Effective Date, 21st Century shall provide at least two hours of
training to each member of the Board of Directors. This training shall address
the 21st Century’s CIA requirements and Compliance Program (including the Code
of Conduct), the corporate governance responsibilities of board members, and the
responsibilities of board members with respect to review and oversight of the
Compliance Program. Specifically, the training shall address the unique
responsibilities of health care Board members, including the risks, oversight
areas, and strategic approaches to conducting oversight of a health care entity.
This training may be conducted by an outside compliance expert hired by the
Board and should include a discussion of the OIG’s guidance on Board member
responsibilities.

 

New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 90 days after
the Effective Date, whichever is later.

 

9

--------------------------------------------------------------------------------


 

3.                                      Certification. Each individual who is
required to attend training shall certify, in writing or in electronic form,
that he or she has received the required training. The certification shall
specify the type of training received and the date received. The Chief
Compliance Officer (or designee) shall retain the certifications, along with all
course materials.

 

4.                                      Qualifications of Trainer. Persons
providing the training shall be knowledgeable about the subject area.

 

5.                                      Update of Training Plan. 21st Century
shall review the Training Plan annually, and, where appropriate, update the
Training Plan to reflect changes in Federal health care program requirements,
any issues discovered during internal audits or the Claims Review, and any other
relevant information. Any updates to the Training Plan must be reviewed and
approved by the OIG prior to the implementation of the revised Training Plan.
Within 30 days of OIG’s receipt of any updates or revisions to 21st Century’s
Training Plan, OIG will notify 21st Century of any comments or objections to the
revised Training Plan. Absent notification from the OIG that the revised
Training Plan is unacceptable, 21st Century may implement the revised Training
Plan.

 

6.                                      Computer-based Training. 21st Century
may provide the training required under this CIA through appropriate
computer-based training approaches. If 21st Century chooses to provide
computer-based training, it shall make available appropriately qualified and
knowledgeable staff or trainers to answer questions or provide additional
information to the individuals receiving such training.

 

D.                                    Review Procedures

 

1.                                      General Description

 

a.                                      Engagement of Independent Review
Organization. Within 90 days after the Effective Date, 21st Century shall engage
an entity (or entities), such as an accounting, auditing, or consulting firm
(hereinafter “Independent Review Organization” or “IRO”), to perform the reviews
listed in this Section III.D. The applicable requirements relating to the IRO
are outlined in Appendix A to this CIA, which is incorporated by reference.

 

10

--------------------------------------------------------------------------------


 

b.                                      Retention of Records. The IRO and 21st
Century shall retain and make available to OIG, upon request, all work papers,
supporting documentation, correspondence, and draft reports (those exchanged
between the IRO and 21st Century) related to the reviews.

 

2.                                              Claims Review. The IRO shall
review 21st Century’s claims to the Medicare and TRICARE programs and the
reimbursement received (Claims Review), pursuant to the applicable coverage,
billing, coding, and medical necessity requirements, regulations, and/or
guidance to determine whether the items and services provided were medically
necessary, and the claims were correctly coded, submitted, and reimbursed. The
IRO shall prepare a Claims Review Report, as outlined in Appendix B to this CIA,
which is incorporated by reference.

 

3.                                              Validation Review. In the event
OIG has reason to believe that: (a) any Claims Review fails to conform to the
requirements of this CIA; or (b) the IRO’s findings or Claims Review results are
inaccurate, OIG may, at its sole discretion, conduct its own review to determine
whether the Claims Review complied with the requirements of the CIA and/or the
findings or Claims Review results are inaccurate (Validation Review). 21st
Century shall pay for the reasonable cost of any such review performed by OIG or
any of its designated agents. Any Validation Review of a Claims Review submitted
as part of 21st Century’s final Annual Report shall be initiated no later than
one year after 21st Century’s final submission (as described in Section II) is
received by OIG.

 

Prior to initiating a Validation Review, OIG shall notify 21st Century in
writing of its intent to do so and provide an explanation of the reasons OIG has
determined a Validation Review is necessary. 21st Century shall have 30 days
following the date of the OIG’s written notice to submit a written response to
OIG that includes any additional or relevant information to clarify the results
of the Claims Review or to correct the inaccuracy of the Claims Review and/or
propose alternatives to the proposed Validation Review. The final determination
as to whether or not to proceed with a Validation Review shall be made at the
sole discretion of OIG.

 

4.                                              Independence and Objectivity
Certification. The IRO shall include in its report(s) to 21st Century a
certification that the IRO has (a) evaluated its professional independence and
objectivity with respect to the reviews required under this Section III.D and
(b) concluded that it is, in fact, independent and objective, in accordance with
the requirements specified in Appendix A to this CIA.

 

11

--------------------------------------------------------------------------------


 

E.                                     Risk Assessment and Internal Review
Process

 

21st Century has developed and implemented a risk assessment and internal review
process to identify and address risks associated with the submission of claims
for items and services furnished to Medicare and TRICARE program beneficiaries,
and will continue to maintain this risk assessment and internal review process
during the term of the CIA. The risk assessment and internal review process
shall require compliance, legal, and department leaders, at least annually, to:
(1) identify and prioritize risks, (2) develop internal audit work plans related
to the identified risk areas, (3) implement the internal audit work plans,
(4) develop corrective action plans in response to the results of any internal
audits performed, and (5) track the implementation of the corrective action
plans in order to assess the effectiveness of such plans. 21st Century shall
maintain the risk assessment and internal review process for the term of the
CIA.

 

F.                                      Disclosure Program

 

21st Century has established a Disclosure Program, and will continue to maintain
a Disclosure Program, that includes a mechanism (e.g., a toll-free compliance
telephone line) to enable individuals to disclose, to the Chief Compliance
Officer or some other person who is not in the disclosing individual’s chain of
command, any identified issues or questions associated with 21st Century’s
policies, conduct, practices, or procedures with respect to a Federal health
care program believed by the individual to be a potential violation of criminal,
civil, or administrative law. 21st Century shall appropriately publicize the
existence of the disclosure mechanism (e.g., via periodic e-mails to employees
or by posting the information in prominent common areas).

 

The Disclosure Program shall emphasize a non-retribution, non-retaliation
policy, and shall include a reporting mechanism for anonymous communications for
which appropriate confidentiality shall be maintained. Upon receipt of a
disclosure, the Chief Compliance Officer (or designee) shall continue to gather
all relevant information from the disclosing individual. The Chief Compliance
Officer (or designee) shall continue to make a preliminary, good faith inquiry
into the allegations set forth in every disclosure to ensure that he or she has
obtained all of the information necessary to determine whether a further review
should be conducted. For any disclosure that is sufficiently specific so that it
reasonably: (1) permits a determination of the appropriateness of the alleged
improper practice; and (2) provides an opportunity for taking corrective action,
21st Century shall continue to conduct an internal review of the allegations set
forth in the disclosure and ensure that proper follow-up is conducted.

 

12

--------------------------------------------------------------------------------


 

The Chief Compliance Officer (or designee) shall continue to maintain a
disclosure log and shall record each disclosure in the disclosure log within two
business days of receipt of the disclosure. The disclosure log shall continue to
include a summary of each disclosure received (whether anonymous or not), the
status of the respective internal reviews, and any corrective action taken in
response to the internal reviews.

 

G.                                    Ineligible Persons

 

1.                                      Definitions. For purposes of this CIA:

 

a.                                      an “Ineligible Person” shall include an
individual or entity who:

 

i.                                          is currently excluded, debarred, or
suspended from participation in the Federal health care programs or in Federal
procurement or non-procurement programs; or

 

ii.                                       has been convicted of a criminal
offense that falls within the scope of 42 U.S.C. § 1320a-7(a), but has not yet
been excluded, debarred, or suspended.

 

b.                                      “Exclusion Lists” include:

 

i.              the HHS/OIG List of Excluded Individuals/Entities (LEIE)
(available through the Internet at http://www.oig.hhs.gov); and

 

ii.             the General Services Administration’s System for Award
Management (SAM) (available through the Internet at http://www.sam.gov).

 

2.                                      Screening Requirements. To the extent
not already accomplished, within 90 days, 21st Century shall ensure that all
prospective and current Covered Persons are not Ineligible Persons, by
implementing the following screening requirements.

 

a.                                      21st Century shall screen all
prospective Covered Persons against the Exclusion Lists prior to engaging their
services

 

13

--------------------------------------------------------------------------------


 

and, as part of the hiring or contracting process, shall require such Covered
Persons to disclose whether they are Ineligible Persons.

 

b.                                      21st Century shall screen all current
Covered Persons against the Exclusion Lists within 90 days after the Effective
Date and thereafter shall screen against the LEIE on a monthly basis and screen
against SAM on an annual basis.

 

c.                                       21st Century shall implement a policy
requiring all Covered Persons to disclose immediately any debarment, exclusion,
or suspension.

 

Nothing in this Section III.G affects 21st Century’s responsibility to refrain
from (and liability for) billing Federal health care programs for items or
services furnished, ordered, or prescribed by an excluded person. 21st Century
understands that items or services furnished, ordered, or prescribed by excluded
persons are not payable by Federal health care programs and that 21st Century
may be liable for overpayments and/or criminal, civil, and administrative
sanctions for employing or contracting with an excluded person regardless of
whether 21st Century meets the requirements of Section III.G.

 

3.                                      Removal Requirement. If 21st Century has
actual notice that a Covered Person has become an Ineligible Person, 21st
Century shall remove such Covered Person from responsibility for, or involvement
with, 21st Century’s business operations related to the Federal health care
programs and shall remove such Covered Person from any position for which the
Covered Person’s compensation or the items or services furnished, ordered, or
prescribed by the Covered Person are paid in whole or part, directly or
indirectly, by Federal health care programs or otherwise with Federal funds at
least until such time as the Covered Person is reinstated into participation in
the Federal health care programs.

 

4.                                      Pending Charges and Proposed Exclusions.
If 21st Century has actual notice that a Covered Person is charged with a
criminal offense that falls within the scope of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(1)-(3), or is proposed for exclusion during the Covered Person’s
employment or contract term, 21st Century shall take all appropriate actions to
ensure that the responsibilities of that Covered Person have not and shall not
adversely affect the quality of care rendered to any beneficiary or the accuracy
of any claims submitted to any Federal health care program.

 

14

--------------------------------------------------------------------------------


 

H.                                   Notification of Government Investigation or
Legal Proceeding

 

Within 30 days after discovery, 21st Century shall notify OIG, in writing, of
any ongoing investigation or legal proceeding known to 21st Century conducted or
brought by a governmental entity or its agents involving an allegation that 21st
Century has committed a crime or has engaged in fraudulent activities. This
notification shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding. 21st Century shall also provide written notice to OIG within
30 days after the resolution of the matter, and shall provide OIG with a
description of the findings and/or results of the investigation or proceeding,
if any.

 

I.                                        Overpayments

 

1.                                      Definition of Overpayments. For purposes
of this CIA, an “Overpayment” shall mean the amount of money 21st Century has
received in excess of the amount due and payable under any Federal health care
program requirements.

 

2.                                      Overpayment Policies and Procedures. To
the extent not already accomplished, within 90 days after the Effective Date,
21st Century shall develop and implement written policies and procedures
regarding the identification, quantification and repayment of Overpayments
received from any Federal health care program.

 

3.                                      Repayment of Overpayments.

 

a.                                      If, at any time, 21st Century identifies
any Overpayment, 21st Century shall repay the Overpayment to the appropriate
payor (e.g., Medicare contractor) within 60 days after identification of the
Overpayment and take remedial steps within 90 days after identification (or such
additional time as may be agreed to by the payor) to correct the problem,
including preventing the underlying problem and the Overpayment from recurring.
If not yet quantified within 60 days after identification, 21st Century shall
notify the payor of its efforts to quantify the Overpayment amount along with a
schedule of when such work is expected to be completed. Notification and
repayment to the payor shall be done in accordance with the payor’s policies.

 

15

--------------------------------------------------------------------------------


 

b.                                      Notwithstanding the above, notification
and repayment of any Overpayment amount that routinely is reconciled or adjusted
pursuant to policies and procedures established by the payor should be handled
in accordance with such policies and procedures.

 

J.                                        Reportable Events

 

1.                                      Definition of Reportable Event. For
purposes of this CIA, a “Reportable Event” means anything that involves:

 

a.                                      a substantial Overpayment;

 

b.                                      a matter that a reasonable person would
consider a probable violation of criminal, civil, or administrative laws
applicable to any Federal health care program for which penalties or exclusion
may be authorized;

 

c.                                       the employment of or contracting with a
Covered Person who is an Ineligible Person as defined by Section III.G.1.a; or

 

d.                                      the filing of a bankruptcy petition by
21st Century.

 

A Reportable Event may be the result of an isolated event or a series of
occurrences.

 

2.                                      Reporting of Reportable Events. If 21st
Century determines (after a reasonable opportunity to conduct an appropriate
review or investigation of the allegations) through any means that there is a
Reportable Event, 21st Century shall notify OIG, in writing, within 30 days
after making the determination that the Reportable Event exists.

 

3.                                      Reportable Events under
Section III.J.1.a. For Reportable Events under Section III.J.1.a, the report to
OIG shall be made within 30 days after making a determination that a substantial
Overpayment exists and shall include:

 

a.                                      a complete description of all details
relevant to the Reportable Event, including, at a minimum, the types of claims,
transactions or other conduct giving rise to the Reportable

 

16

--------------------------------------------------------------------------------


 

Event; the period during which the conduct occurred; and the names of entities
and individuals believed to be implicated, including an explanation of their
roles in the Reportable Event;

 

b.                                      the Federal health care programs
affected by the Reportable Event;

 

c.                                       a description of the steps taken by
21st Century to identity and quantify the Overpayment; and

 

d.                                      a description of 21st Century’s actions
taken to correct the Reportable Event and prevent it from recurring.

 

Within 60 days of identification of the Overpayment, 21st Century shall provide
OIG with a copy of the notification and repayment (if quantified) to the payor
required in Section III.I.3.

 

4.                                      Reportable Events under
Section III.J.1.b. For Reportable Events under Section III.J.1.b, the report to
OIG shall include:

 

a.                                      a complete description of all details
relevant to the Reportable Event, including, at a minimum, the types of claims,
transactions or other conduct giving rise to the Reportable Event; the period
during which the conduct occurred; and the names of entities and individuals
believed to be implicated, including an explanation of their roles in the
Reportable Event;

 

b.                                      a statement of the Federal criminal,
civil or administrative laws that are probably violated by the Reportable Event;

 

c.                                       the Federal health care programs
affected by the Reportable Event;

 

d.                                      a description of 21st Century’s actions
taken to correct the Reportable Event and prevent it from recurring; and

 

17

--------------------------------------------------------------------------------


 

e.                                       if the Reportable Event has resulted in
an Overpayment, a description of the steps taken by 21st Century to identify and
quantify the Overpayment.

 

5.                                      Reportable Events under
Section III.J.1.c. For Reportable Events under Section III.J.1.c, the report to
OIG shall include:

 

a.                                      the identity of the Ineligible Person
and the job duties performed by that individual;

 

b.                                      the dates of the Ineligible Persons
employment or contractual relationship;

 

c.                                       a description of the Exclusion Lists
screening that 21st Century completed before and/or during the Ineligible
Person’s employment or contract and any flaw or breakdown in the Ineligible
Persons screening process that led to the hiring or contracting with the
Ineligible Person;

 

d.                                      a description of how the Reportable
Event was discovered; and

 

e.                                       a description of any corrective action
implemented to prevent future employment or contracting with an Ineligible
Person.

 

6.                                      Reportable Events under
Section III.J.1.d. For Reportable Events under Section III.J.1.d, the report to
the OIG shall include documentation of the bankruptcy filing and a description
of any Federal health care program authorities implicated.

 

7.                                      Reportable Events Involving the Stark
Law. Notwithstanding the reporting requirements outlined above, any Reportable
Event that involves solely a probable violation of section 1877 of the Social
Security Act, 42 U.S.C. §1395nn (the Stark Law) should be submitted by 21st
Century to the Centers for Medicare & Medicaid Services (CMS) through the
self-referral disclosure protocol (SRDP), with a copy to the OIG. The
requirements of Section III.I.3 that require repayment to the payor of any
identified Overpayment within 60 days shall not apply to any Overpayment that
may result from a probable violation of solely the Stark Law that is disclosed
to CMS pursuant to the SRDP. If 21st Century identifies a probable violation of
the Stark Law and repays

 

18

--------------------------------------------------------------------------------


 

the applicable Overpayment directly to the CMS contractor, then 21st Century is
not required by this Section III.J to submit the Reportable Event to CMS through
the SRDP.

 

IV.                               SUCCESSOR LIABILITY; CHANGES TO BUSINESS UNITS
OR LOCATIONS

 

A.                                    Sale of Business, Business Unit or
Location

 

In the event that, after the Effective Date, 21st Century proposes to sell any
or all of its business, business units or locations (whether through a sale of
assets, sale of stock, or other type of transaction) that are subject to this
CIA, 21st Century shall notify OIG of the proposed sale at least 30 days prior
to the sale of its business, business unit or location. This notification shall
include a description of the business, business unit or location to be sold, a
brief description of the terms of the sale, and the name and contact information
of the prospective purchaser. This CIA shall be binding on the purchaser of the
business, business unit or location, unless otherwise determined and agreed to
in writing by the OIG.

 

B.                                    Change or Closure of Business, Business
Unit or Location

 

In the event that, after the Effective Date, 21st Century changes locations or
closes a business, business unit or location related to the furnishing of items
or services that may be reimbursed by Federal health care programs, 21st Century
shall notify OIG of this fact as soon as possible, but no later than 30 days
after the date of change or closure of the business, business unit or location.

 

C.                                    Purchase or Establishment of New Business,
Business Unit or Location

 

In the event that, after the Effective Date, 21st Century purchases or
establishes a new business, business unit or location related to the furnishing
of items or services that may be reimbursed by Federal health care programs,
21st Century shall notify OIG at least 30 days prior to such purchase or the
operation of the new business, business unit or location. This notification
shall include the address of the new business, business unit or location, phone
number, fax number, the location’s Medicare and TRICARE program provider number
and/or supplier number(s) and the name and address of each Medicare and TRICARE
program contractor to which 21st Century currently submits claims. Each such new
business, business unit or location and all Covered Persons at each new

 

19

--------------------------------------------------------------------------------


 

business, business unit or location shall be subject to the applicable
requirements of this CIA, unless otherwise determined and agreed to in writing
by the OIG.

 

V.                                    IMPLEMENTATION AND ANNUAL REPORTS

 

A.                                    Implementation Report

 

Within 120 days after the Effective Date, 21st Century shall submit a written
report to OIG summarizing the status of its implementation of the requirements
of this CIA (Implementation Report). The Implementation Report shall, at a
minimum, include:

 

1.                                      the name, address, phone number, and
position description of the Chief Compliance Officer required by
Section III.A.1, and a summary of other noncompliance job responsibilities the
Chief Compliance Officer may have;

 

2.                                      the names, addresses, phone numbers, and
position descriptions of the Regional Compliance Officers required by
Section III.A.2,

 

3.                                      the names and positions of the members
of the Compliance Committee required by Section III.A.3;

 

4.                                      the names of the Board members who are
responsible for satisfying the Board of Directors compliance obligations
described in Section III.A.4;

 

5.                                      the names and positions of the
Certifying Employees required by Section III.A.5.

 

6.                                      a copy of 21st Century’s Code of Conduct
required by Section III.B.1;

 

7.                                      a summary of all Policies and Procedures
required by Section III.B (copies of the Policies and Procedures shall be made
available to OIG upon request);

 

8.                                      the Training Plan required by
Section III.C.1 and a description of the Board of Directors training required by
Section III.C.2 (including a summary of the topics covered, the length of the
training; and when the training was provided);

 

20

--------------------------------------------------------------------------------


 

9.                                      the following information regarding the
IRO(s): (a) identity, address, and phone number; (b) a copy of the engagement
letter; (c) information to demonstrate that the IRO has the qualifications
outlined in Appendix A to this CIA; (d) a summary and description of any and all
current and prior engagements and agreements between 21st Century and the IRO;
and (e) a certification from the IRO regarding its professional independence and
objectivity with respect to 21st Century;

 

10.                               a description of the risk assessment and
internal review process required by Section III.E;

 

11.                               a description of the Disclosure Program
required by Section III.F;

 

12.                               a certification that 21st Century has
implemented screening requirements described in Section III.G regarding
Ineligible Persons, or a description of why 21st Century cannot provide such a
certification;

 

13.                               a copy of 21st Century’s policies and
procedures regarding the identification, quantification and repayment of
Overpayments required by Section III.I;

 

14.                               a list of all of 21st Century’s locations
(including locations and mailing addresses); the corresponding name under which
each location is doing business; the corresponding phone numbers and fax
numbers, each location’s Medicare and TRICARE program provider number(s) and/or
supplier number(s), and the name and address of each Medicare and TRICARE
program contractor to which 21st Century currently submits claims;

 

15.                               a description of 21st Century’s corporate
structure, including identification of any parent and sister companies,
subsidiaries, and their respective lines of business; and

 

16.                               the certifications required by Section V.C.

 

B.                                    Annual Reports

 

21st Century shall submit to OIG annually a report with respect to the status
of, and findings regarding, 21st Century’s compliance activities for each of the
five Reporting Periods (Annual Report). Each Annual Report shall include, at a
minimum:

 

21

--------------------------------------------------------------------------------


 

1.                                      any change in the identity, position
description, or other noncompliance job responsibilities of the Chief Compliance
Officer described in Section III.A.1; any change in the identity, or position
description of the Regional Compliance Officers described in Section III.A.2;
any change in the membership of the Compliance Committee described in
Section III.A.3; any change in the Board members who are responsible for
satisfying the Board of Directors compliance obligations described in
Section III.A.4; and any change in the group of Certifying Employees described
in Section III.A.5.

 

2.                                      the dates of each report made by the
Chief Compliance Officer to the Board (written documentation of such reports
shall be made available to OIG upon request);

 

3.                                      the Board resolution required by
Section III.A.4 and a description of the documents and other materials reviewed
by the Board, as well as any additional steps taken, in its oversight of the
compliance program and in support of making the resolution;

 

4.                                      a copy of the Compliance Program Review
Report as required by Section III.A.4.d;

 

5.                                      a summary of any significant changes or
amendments to 21st Century’s Code of Conduct or the Policies and Procedures
required by Section III.B and the reasons for such changes (e.g., change in
contractor policy);

 

6.                                      a copy of 21st Century’s Training Plan
developed under Section III.C and the following information regarding each type
of training required by the Training Plan: a description of the training,
including a summary of the topics covered; the length of sessions, a schedule of
training sessions, a general description of the categories of individuals
required to complete the training, and the process by which 21st Century ensures
that all designated employees receive appropriate training. A copy of all
training materials and the documentation to support this information shall be
made available to OIG upon request.

 

7.                                      a complete copy of all reports prepared
pursuant to Section III.D, along with a copy of the IRO’s engagement letter, and
21st Century’s response to the reports, along with corrective action
plan(s) related to any issues raised by the reports;

 

8.                                      a summary and description of any and all
current and prior engagements and agreements between 21st Century and the IRO
(if different from what

 

22

--------------------------------------------------------------------------------


 

was submitted as part of the Implementation Report) and a certification from the
IRO regarding its professional independence and objectivity with respect to 21st
Century;

 

9.                                      a description of the risk assessment and
internal review process required by Section III.E, a summary of any changes to
the process, and a description of the reasons for such changes;

 

10.                               a summary of all internal audits performed
pursuant to Section III.E during the Reporting Period and any corrective action
plans developed in response to those internal audits. Copies of the internal
audit reports and corrective action plans shall be made available to OIG upon
request;

 

11.                               a summary of the disclosures in the disclosure
log required by Section III.F that relate to Federal health care programs (the
complete disclosure log shall be made available to OIG upon request);

 

12.                               a certification that 21st Century has
completed the screening required by Section III.G regarding Ineligible Persons;

 

13.                               a summary describing any ongoing investigation
or legal proceeding required to have been reported pursuant to Section III.H.
The summary shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding;

 

14.                               a description of any changes to the
Overpayment policies and procedures required by Section III.I, including the
reasons for such changes;

 

15.                               a report of the aggregate Overpayments that
have been returned to the Federal health care programs. Overpayment amounts
shall be broken down into the following categories: Medicare and TRICARE (report
each applicable state separately, if applicable), and other Federal health care
programs. Overpayment amounts that are routinely reconciled or adjusted pursuant
to policies and procedures established by the payor do not need to be included
in this aggregate Overpayment report;

 

16.                               a summary of Reportable Events (as defined in
Section III.J) identified during the Reporting Period and the status of any
corrective action relating to all such Reportable Events;

 

23

--------------------------------------------------------------------------------


 

17.                               a summary describing any audits conducted
during the applicable Reporting Period by a Medicare or TRICARE program
contractor or any government entity or contractor, involving a review of Federal
health care program claims, and 21st Century’s response/corrective action plan
(including information regarding any Federal health care program refunds)
relating to the audit findings;

 

18.                               a description of all changes to the most
recently provided list of 21st Century’s locations (including addresses) as
required by Section V.A.13; and

 

19.                               the certifications required by Section V.C.

 

The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

 

C.                                    Certifications

 

1.                                      Certifying Employees. In each Annual
Report, 21st Century shall include the certifications of Certifying Employees as
required by Section III.A.5.

 

2.                                      Chief Compliance Officer and Chief
Executive Officer. The Implementation Report and each Annual Report shall
include a certification by the Chief Compliance Officer and Chief Executive
Officer that:

 

a.                                      to the best of his or her knowledge,
except as otherwise described in the report, 21st Century is in compliance with
all of the requirements of this CIA; and

 

b.                                      he or she has reviewed the report and
has made reasonable inquiry regarding its content and believes that the
information in the report is accurate and truthful.

 

3.                                      Chief Financial Officer. The first
Annual Report shall include a certification by the Chief Financial Officer that,
to the best of his or her knowledge, 21st Century has complied with its
obligations under the Settlement Agreement: (a) not to resubmit to any Federal
health care program payors any previously denied claims related to the Covered
Conduct addressed in the Settlement Agreement, and not to appeal any such
denials of claims; (b) not to charge to or otherwise seek payment from federal
or

 

24

--------------------------------------------------------------------------------


 

state payors for unallowable costs (as defined in the Settlement Agreement); and
(c) to identify and adjust any past charges or claims for unallowable costs.

 

D.                                    Designation of Information

 

21st Century shall clearly identify any portions of its submissions that it
believes are trade secrets, or information that is commercial or financial and
privileged or confidential, and therefore potentially exempt from disclosure
under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. 21st Century shall
refrain from identifying any information as exempt from disclosure if that
information does not meet the criteria for exemption from disclosure under FOIA.

 

VI.                               NOTIFICATIONS AND SUBMISSION OF REPORTS

 

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

 

OIG:

 

Administrative and Civil Remedies Branch

Office of Counsel to the Inspector General

Office of Inspector General

U.S. Department of Health and Human Services

Cohen Building, Room 5527

330 Independence Avenue, S.W.

Washington, DC 20201

Telephone: 202.619.2078

Facsimile: 202.205.0604

 

21st Century:

 

Compliance Officer

21st Century Oncology, LLC

2270 Colonial Boulevard

Fort Myers, FL 33907

Telephone:                    (239) 931-7333

Facsimile:                          (239) 931-7380

 

25

--------------------------------------------------------------------------------


 

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, 21st Century may be required to provide
OIG with an electronic copy of each notification or report required by this CIA
in searchable portable document format (pdf), in addition to a paper copy.

 

VII.                          OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

 

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine and/or
request copies of 21st Century’s books, records, and other documents and
supporting materials and/or conduct on-site reviews of any of 21st Century’s
locations for the purpose of verifying and evaluating: (a) 21st Century’s
compliance with the terms of this CIA and (b) 21st Century’s compliance with the
requirements of the Federal health care programs. The documentation described
above shall be made available by 21st Century to OIG or its duly authorized
representative(s) at all reasonable times for inspection, audit, and/or
reproduction. Furthermore, for purposes of this provision, OIG or its duly
authorized representative(s) may interview any of 21st Century’s Covered Persons
who consent to be interviewed at the individual’s place of business during
normal business hours or at such other place and time as may be mutually agreed
upon between the individual and OIG. 21st Century shall assist OIG or its duly
authorized representative(s) in contacting and arranging interviews with such
individuals upon OIG’s request. 21st Century’s Covered Persons may elect to be
interviewed with or without a representative of 21st Century present.

 

VIII.                     DOCUMENT AND RECORD RETENTION

 

21st Century shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.

 

IX.                              DISCLOSURES

 

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify 21st Century prior to any release by OIG of
information submitted by 21st Century pursuant to its obligations under this CIA
and identified upon submission by 21st Century as trade secrets, or information
that is

 

26

--------------------------------------------------------------------------------


 

commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, 21st Century shall have the rights set forth at
45 C.F.R. § 5.65(d).

 

X.                                   BREACH AND DEFAULT PROVISIONS

 

21st Century is expected to fully and timely comply with all of its CIA
obligations.

 

A.                                    Stipulated Penalties for Failure to Comply
with Certain Obligations

 

As a contractual remedy, 21st Century and OIG hereby agree that failure to
comply with certain obligations as set forth in this CIA may lead to the
imposition of the following monetary penalties (hereinafter referred to as
“Stipulated Penalties”) in accordance with the following provisions.

 

1.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day 21st Century fails to establish and implement any of the following
obligations as described in Sections III and IV:

 

a.                                      a Chief Compliance Officer;

 

b.                                      Regional Compliance Officers;

 

c.                                       a Compliance Committee;

 

d.                                      the Board of Directors compliance
obligations and the engagement of a Compliance Expert, the performance of a
Compliance Program Review and the preparation of a Compliance Program Review
Report, as required by Section III.A.3.

 

e.                                       the management certification
obligations;

 

f.                                        a written Code of Conduct;

 

g.                                       written Policies and Procedures;

 

27

--------------------------------------------------------------------------------


 

h.                                      the development and/or implementation of
a Training Plan for the training of Covered Persons, Relevant Covered Persons,
and Board Members;

 

i.                                          a risk assessment and internal
review process as required by Section III.E;

 

j.                                         a Disclosure Program;

 

k.                                      Ineligible Persons screening and removal
requirements;

 

l.                                          notification of Government
investigations or legal proceedings;

 

m.                                  policies and procedures regarding the
repayment of Overpayments;

 

n.                                      the repayment of Overpayments as
required by Section III.I and Appendix B;

 

o.                                      reporting of Reportable Events; and

 

p.                                      disclosure of changes to business units
or locations.

 

2.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day 21st Century fails to engage and use an IRO, as required by
Section III.D, Appendix A, or Appendix B.

 

3.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day 21st Century fails to submit the Implementation Report or any Annual
Reports to OIG in accordance with the requirements of Section V by the deadlines
for submission.

 

4.                                      A Stipulated Penalty of $2,500 (which
shall begin to accrue on the day after the date the obligation became due) for
each day 21st Century fails to submit any Claims Review Report in accordance
with the requirements of Section III.D and Appendix B.

 

28

--------------------------------------------------------------------------------


 

5.                                      A Stipulated Penalty of $1,500 for each
day 21st Century fails to grant access as required in Section VII. (This
Stipulated Penalty shall begin to accrue on the date 21st Century fails to grant
access.)

 

6.                                      A Stipulated Penalty of $50,000 for each
false certification submitted by or on behalf of 21st Century as part of its
Implementation Report, any Annual Report, additional documentation to a report
(as requested by the OIG), or otherwise required by this CIA.

 

7.                                      A Stipulated Penalty of $1,000 for each
day 21st Century fails to comply fully and adequately with any obligation of
this CIA. OIG shall provide notice to 21st Century stating the specific grounds
for its determination that 21st Century has failed to comply fully and
adequately with the CIA obligation(s) at issue and steps 21st Century shall take
to comply with the CIA. (This Stipulated Penalty shall begin to accrue 10 days
after the date 21st Century receives this notice from OIG of the failure to
comply.) A Stipulated Penalty as described in this Subsection shall not be
demanded for any violation for which OIG has sought a Stipulated Penalty under
Subsections 1- 6 of this Section.

 

B.                                    Timely Written Requests for Extensions

 

21st Century may, in advance of the due date, submit a timely written request
for an extension of time to perform any act or file any notification or report
required by this CIA. Notwithstanding any other provision in this Section, if
OIG grants the timely written request with respect to an act, notification, or
report, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until one day after 21st
Century fails to meet the revised deadline set by OIG. Notwithstanding any other
provision in this Section, if OIG denies such a timely written request,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until three days after 21st Century receives
OIG’s written denial of such request or the original due date, whichever is
later. A “timely written request” is defined as a request in writing received by
OIG at least five days prior to the date by which any act is due to be performed
or any notification or report is due to be filed.

 

C.                                    Payment of Stipulated Penalties

 

1.                                      Demand Letter. Upon a finding that 21st
Century has failed to comply with any of the obligations described in
Section X.A and after determining that Stipulated Penalties are appropriate, OIG
shall notify 21st Century of: (a) 21st Century’s

 

29

--------------------------------------------------------------------------------


 

failure to comply; and (b) OIG’s exercise of its contractual right to demand
payment of the Stipulated Penalties. (This notification shall be referred to as
the “Demand Letter.”)

 

2.                                      Response to Demand Letter. Within 10
days after the receipt of the Demand Letter, 21st Century shall either: (a) cure
the breach to OIG’s satisfaction and pay the applicable Stipulated Penalties or
(b) request a hearing before an HHS administrative law judge (ALJ) to dispute
OIG’s determination of noncompliance, pursuant to the agreed upon provisions set
forth below in Section X.E. In the event 21st Century elects to request an ALJ
hearing, the Stipulated Penalties shall continue to accrue until 21st Century
cures, to OIG’s satisfaction, the alleged breach in dispute. Failure to respond
to the Demand Letter in one of these two manners within the allowed time period
shall be considered a material breach of this CIA and shall be grounds for
exclusion under Section X.D.

 

3.                                      Form of Payment. Payment of the
Stipulated Penalties shall be made by electronic funds transfer to an account
specified by OIG in the Demand Letter.

 

4.                                      Independence from Material Breach
Determination. Except as set forth in Section X.D.1.c, these provisions for
payment of Stipulated Penalties shall not affect or otherwise set a standard for
OIG’s decision that 21st Century has materially breached this CIA, which
decision shall be made at OIG’s discretion and shall be governed by the
provisions in Section X.D, below.

 

D.                                    Exclusion for Material Breach of this CIA

 

1.                                      Definition of Material Breach. A
material breach of this CIA means:

 

a.                                      repeated violations or a flagrant
violation of any of the obligations under this CIA, including, but not limited
to, the obligations addressed in Section X.A;

 

b.                                      a failure by 21st Century to report a
Reportable Event, take corrective action, or make the appropriate refunds, as
required in Section III.J;

 

c.                                       a failure to respond to a Demand Letter
concerning the payment of Stipulated Penalties in accordance with Section X.C;
or

 

30

--------------------------------------------------------------------------------


 

d.                                      a failure to engage and use an IRO in
accordance with Section III.D, Appendix A, or Appendix B.

 

2.                                      Notice of Material Breach and Intent to
Exclude. The parties agree that a material breach of this CIA by 21st Century
constitutes an independent basis for 21st Century’s exclusion from participation
in the Federal health care programs. The length of the exclusion shall be in the
OIG’s discretion, but not more than five years per material breach. Upon a
determination by OIG that 21st Century has materially breached this CIA and that
exclusion is the appropriate remedy, OIG shall notify 21st Century of: (a) 21st
Century’s material breach; and (b) OIG’s intent to exercise its contractual
right to impose exclusion. (This notification shall be referred to as the
“Notice of Material Breach and Intent to Exclude.”)

 

3.                                      Opportunity to Cure. 21st Century shall
have 30 days from the date of receipt of the Notice of Material Breach and
Intent to Exclude to demonstrate that:

 

a.                                      the alleged material breach has been
cured; or

 

b.                                      the alleged material breach cannot be
cured within the 30 day period, but that: (i) 21st Century has begun to take
action to cure the material breach; (ii) 21st Century is pursuing such action
with due diligence; and (iii) 21st Century has provided to OIG a reasonable
timetable for curing the material breach.

 

4.                                      Exclusion Letter. If, at the conclusion
of the 30 day period, 21st Century fails to satisfy the requirements of
Section X.D.3, OIG may exclude 21st Century from participation in the Federal
health care programs. OIG shall notify 21st Century in writing of its
determination to exclude 21st Century. (This letter shall be referred to as the
“Exclusion Letter.”) Subject to the Dispute Resolution provisions in
Section X.E, below, the exclusion shall go into effect 30 days after the date of
21st Century’s receipt of the Exclusion Letter. The exclusion shall have
national effect. Reinstatement to program participation is not automatic. At the
end of the period of exclusion, 21st Century may apply for reinstatement by
submitting a written request for reinstatement in accordance with the provisions
at 42 C.F.R. §§ 1001.3001-.3004.

 

31

--------------------------------------------------------------------------------


 

E.                                     Dispute Resolution

 

1.                                      Review Rights. Upon OIG’s delivery to
21st Century of its Demand Letter or of its Exclusion Letter, and as an
agreed-upon contractual remedy for the resolution of disputes arising under this
CIA, 21st Century shall be afforded certain review rights comparable to the ones
that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R. Part 1005 as if they
applied to the Stipulated Penalties or exclusion sought pursuant to this CIA.
Specifically, OIG’s determination to demand payment of Stipulated Penalties or
to seek exclusion shall be subject to review by an HHS ALJ and, in the event of
an appeal, the HHS Departmental Appeals Board (DAB), in a manner consistent with
the provisions in 42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42
C.F.R. § 1005.2(c), the request for a hearing involving Stipulated Penalties
shall be made within 10 days after receipt of the Demand Letter and the request
for a hearing involving exclusion shall be made within 25 days after receipt of
the Exclusion Letter. The procedures relating to the filing of a request for a
hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.

 

2.                                      Stipulated Penalties Review.
Notwithstanding any provision of Title 42 of the United States Code or Title 42
of the Code of Federal Regulations, the only issues in a proceeding for
Stipulated Penalties under this CIA shall be: (a) whether 21st Century was in
full and timely compliance with the obligations of this CIA for which OIG
demands payment; and (b) the period of noncompliance. 21st Century shall have
the burden of proving its full and timely compliance and the steps taken to cure
the noncompliance, if any. OIG shall not have the right to appeal to the DAB an
adverse ALJ decision related to Stipulated Penalties. If the ALJ agrees with OIG
with regard to a finding of a breach of this CIA and orders 21st Century to pay
Stipulated Penalties, such Stipulated Penalties shall become due and payable 20
days after the ALJ issues such a decision unless 21st Century requests review of
the ALJ decision by the DAB. If the ALJ decision is properly appealed to the DAB
and the DAB upholds the determination of OIG, the Stipulated Penalties shall
become due and payable 20 days after the DAB issues its decision.

 

3.                                      Exclusion Review. Notwithstanding any
provision of Title 42 of the United States Code or Title 42 of the Code of
Federal Regulations, the only issues in a proceeding for exclusion based on a
material breach of this CIA shall be whether 21st Century was in material breach
of this CIA and, if so, whether:

 

a.                                      21st Century cured such breach within 30
days of its receipt of the Notice of Material Breach; or

 

32

--------------------------------------------------------------------------------


 

b.                                      the alleged material breach could not
have been cured within the 30 day period, but that, during the 30 day period
following 21st Century’s receipt of the Notice of Material Breach: (i) 21st
Century had begun to take action to cure the material breach; (ii) 21st Century
pursued such action with due diligence; and (iii) 21st Century provided to OIG a
reasonable timetable for curing the material breach.

 

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for 21st Century, only after
a DAB decision in favor of OIG. 21st Century’s election of its contractual right
to appeal to the DAB shall not abrogate OIG’s authority to exclude 21st Century
upon the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that 21st Century may request review of the ALJ decision by the DAB. If the DAB
finds in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall
take effect 20 days after the DAB decision. 21st Century shall waive its right
to any notice of such an exclusion if a decision upholding the exclusion is
rendered by the ALJ or DAB. If the DAB finds in favor of 21st Century, 21st
Century shall be reinstated effective on the date of the original exclusion.

 

4.                                      Finality of Decision. The review by an
ALJ or DAB provided for above shall not be considered to be an appeal right
arising under any statutes or regulations. Consequently, the parties to this CIA
agree that the DAB’s decision (or the ALJ’s decision if not appealed) shall be
considered final for all purposes under this CIA.

 

XI.                              EFFECTIVE AND BINDING AGREEMENT

 

21st Century and OIG agree as follows:

 

A.                                    This CIA shall become final and binding on
the date the final signature is obtained on the CIA.

 

B.                                    This CIA constitutes the complete
agreement between the parties and may not be amended except by written consent
of the parties to this CIA.

 

33

--------------------------------------------------------------------------------


 

C.                                    OIG may agree to a suspension of 21st
Century’s obligations under this CIA based on a certification by 21st Century
that it is no longer providing health care items or services that will be billed
to any Federal health care program and it does not have any ownership or control
interest, as defined in 42 U.S.C. §1320a-3, in any entity that bills any Federal
health care program. If 21st Century is relieved of its CIA obligations, 21st
Century shall be required to notify OIG in writing at least 30 days in advance
if 21st Century plans to resume providing health care items or services that are
billed to any Federal health care program or to obtain an ownership or control
interest in any entity that bills any Federal health care program. At such time,
OIG shall evaluate whether the CIA will be reactivated or modified.

 

D.                                    All requirements and remedies set forth in
this CIA are in addition to and do not affect (1) 21st Century’s responsibility
to follow all applicable Federal health care program requirements or (2) the
government’s right to impose appropriate remedies for failure to follow
applicable Federal health care program requirements.

 

E.                                     The undersigned 21st Century signatories
represent and warrant that they are authorized to execute this CIA. The
undersigned OIG signatories represent that they are signing this CIA in their
official capacities and that they are authorized to execute this CIA.

 

F.                                      This CIA may be executed in
counterparts, each of which constitutes an original and all of which constitute
one and the same CIA. Facsimiles of signatures shall constitute acceptable,
binding signatures for purposes of this CIA.

 

34

--------------------------------------------------------------------------------


 

ON BEHALF OF 21ST CENTURY

 

 

/s/ Daniel E. Dosoretz, MD

 

12/16/15

DANIEL E. DOSORETZ, MD

 

DATE

Chief Executive Officer

 

 

21st Century Oncology, LLC

 

 

 

 

 

 

 

 

/s/ Amy O. Garrigues

 

12/15/2015

AMY O. GARRIGUES

 

DATE

K&L Gates LLP

 

 

Counsel for 21st Century Oncology, LLC

 

 

 

35

--------------------------------------------------------------------------------


 

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

 

/s/ Robert K. Deconti

 

12/16/15

ROBERT K. DECONTI

 

DATE

Assistant Inspector General for Legal Affairs

 

 

Office of Inspector General

 

 

U. S. Department of Health and Human Services

 

 

 

 

 

 

 

 

/s/ Felicia E. Heimer

 

12/16/15

FELICIA E. HEIMER

 

DATE

Senior Counsel

 

 

Office of Inspector General

 

 

U. S. Department of Health and Human Services

 

 

 

36

--------------------------------------------------------------------------------


 

APPENDIX A

 

INDEPENDENT REVIEW ORGANIZATION

 

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.

 

A.                                    IRO Engagement

 

1.                                      21st Century shall engage an IRO that
possesses the qualifications set forth in Paragraph B, below, to perform the
responsibilities in Paragraph C, below. The IRO shall conduct the review in a
professionally independent and objective fashion, as set forth in Paragraph D.
Within 30 days after OIG receives the information identified in Section V.A.8 of
the CIA or any additional information submitted by 21st Century in response to a
request by OIG, whichever is later, OIG will notify 21st Century if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, 21st
Century may continue to engage the IRO.

 

2.                                      If 21st Century engages a new IRO during
the term of the CIA, that IRO must also meet the requirements of this Appendix.
If a new IRO is engaged, 21st Century shall submit the information identified in
Section V.A.8 of the CIA to OIG within 30 days of engagement of the IRO. Within
30 days after OIG receives this information or any additional information
submitted by 21st Century at the request of OIG, whichever is later, OIG will
notify 21st Century if the IRO is unacceptable. Absent notification from OIG
that the IRO is unacceptable, 21st Century may continue to engage the IRO.

 

B.                                    IRO Qualifications

 

The IRO shall:

 

1.                                      assign individuals to conduct the Claims
Review who have expertise in the billing, coding, claims submission and other
applicable Medicare and TRICARE program requirements;

 

2.                                      assign individuals who have expertise in
determining the medical necessity of items and services pursuant to applicable
Medicare and TRICARE requirements;

 

3.                                      assign individuals to design and select
the Claims Review sample who are knowledgeable about the appropriate statistical
sampling techniques;

 

37

--------------------------------------------------------------------------------


 

4.                                      assign individuals to conduct the coding
review portions of the Claims Review who have a nationally recognized coding
certification and who have maintained this certification (e.g., completed
applicable continuing education requirements); and

 

5.                                      have sufficient staff and resources to
conduct the reviews required by the CIA on a timely basis.

 

C.                                    IRO Responsibilities

 

The IRO shall:

 

1.                                      perform each Claims Review in accordance
with the specific requirements of the CIA;

 

2.                                      follow all applicable Medicare and
TRICARE rules and reimbursement guidelines in making assessments in the Claims
Review;

 

3.                                      request clarification from the
appropriate authority (e.g., Medicare contractor), if in doubt of the
application of a particular Medicare or TRICARE policy or regulation;

 

4.                                      respond to all OIG inquires in a prompt,
objective, and factual manner; and

 

5.                                      prepare timely, clear, well-written
reports that include all the information required by Appendix B to the CIA.

 

D.                                    IRO Independence and Objectivity

 

The IRO must perform the Claims Review in a professionally independent and
objective fashion, as defined in the most recent Government Auditing Standards
issued by the U.S. Government Accountability Office.

 

38

--------------------------------------------------------------------------------


 

E.                                     IRO Removal/Termination

 

1.                                      21st Century and IRO. If 21st Century
terminates its IRO or if the IRO withdraws from the engagement during the term
of the CIA, 21st Century must submit a notice explaining (a) its reasons for
termination of the IRO or (b) the IRO’s reasons for its withdrawal to OIG, no
later than 30 days after termination or withdrawal. 21st Century must engage a
new IRO in accordance with Paragraph A of this Appendix and within 60 days of
termination or withdrawal of the IRO.

 

2.                                      OIG Removal of IRO. In the event OIG has
reason to believe the IRO does not possess the qualifications described in
Paragraph B, is not independent and objective as set forth in Paragraph D, or
has failed to carry out its responsibilities as described in Paragraph C, OIG
shall notify 21st Century in writing regarding OIG’s basis for determining that
the IRO has not met the requirements of this Appendix. 21st Century shall have
30 days from the date of OIG’s written notice to provide information regarding
the IRO’s qualifications, independence or performance of its responsibilities in
order to resolve the concerns identified by OIG. If, following OIG’s review of
any information provided by 21st Century regarding the IRO, OIG determines that
the IRO has not met the requirements of this Appendix, OIG shall notify 21st
Century in writing that 21st Century shall be required to engage a new IRO in
accordance with Paragraph A of this Appendix. 21st Century must engage a new IRO
within 60 days of its receipt of OIG’s written notice. The final determination
as to whether or not to require 21st Century to engage a new IRO shall be made
at the sole discretion of OIG.

 

39

--------------------------------------------------------------------------------


 

APPENDIX B

 

CLAIMS REVIEW

 

A.                                    Claims Review. The IRO shall perform the
Claims Review annually to cover each of the five Reporting Periods. The IRO
shall perform all components of each Claims Review.

 

1.                                      Definitions. For the purposes of the
Claims Review, the following definitions shall be used:

 

a.                                      Overpayment: The amount of money 21st
Century has received in excess of the amount due and payable under Medicare and
TRICARE program requirements, as determined by the IRO in connection with the
review of claims performed under this Appendix B, including any extrapolated
Overpayments determined in accordance with Section A.3 of this Appendix B.

 

b.                                      Paid Claim: A claim submitted by 21st
Century and for which 21st Century has received reimbursement from the Medicare
and TRICARE programs.

 

c.                                       Population: The Population shall be
defined as all Paid Claims during the 12-month period covered by the Claims
Review.

 

d.                                      Error Rate: The Error Rate shall be the
percentage of net Overpayments identified in the sample. The net Overpayments
shall be calculated by subtracting all underpayments identified in the sample
from all gross Overpayments identified in the sample. (Note: Any potential cost
settlements or other supplemental payments should not be included in the net
Overpayment calculation. Rather, only underpayments identified as part of the
Discovery Sample shall be included as part of the net Overpayment calculation.)

 

The Error Rate is calculated by dividing the net Overpayment identified in the
sample by the total dollar amount associated with the Paid Claims in the sample.

 

2.                                      Discovery Samples. The IRO shall
randomly select and review two samples of 100 Paid Claims (Discovery Samples).
One Discovery Sample is for Paid Claims drawn from all laboratory claims, and
the other Discovery Sample is for Paid Claims drawn from all service lines
within which physicians participate in 21st Century’s ancillary bonus pools. The
Paid Claims shall be reviewed based on the supporting

 

--------------------------------------------------------------------------------


 

documentation available at 21st Century’s office or under 21st Century’s
control, and the applicable coverage, billing, coding, and medical necessity
requirements, regulations, and/or guidance to determine whether the items and
services provided were medically necessary, and whether the claims were
correctly coded, submitted, and reimbursed.

 

If the Error Rate (as defined above) for each Discovery Sample is less than 5%,
no additional sampling is required, nor is the Systems Review required. (Note:
The guidelines listed above do not imply that this is an acceptable error rate.
Accordingly, 21st Century should, as appropriate, further analyze any errors
identified in the Discovery Sample. 21st Century recognizes that OIG or other
HHS component, in its discretion and as authorized by statute, regulation, or
other appropriate authority may also analyze or review Paid Claims included, or
errors identified, in the Discovery Samples or any other segment of the
universe.)

 

3.                                      Full Sample. If either Discovery Sample
indicates that the Error Rate is 5% or greater, the IRO shall select an
additional sample of Paid Claims (Full Sample) using commonly accepted sampling
methods. The Paid Claims selected for the Full Sample shall be reviewed based on
supporting documentation available at 21st Century or under 21st Century’s
control and applicable billing and coding regulations and guidance to determine
whether the items and services provided were medically necessary, and whether
the claim was correctly coded, submitted, and reimbursed. For purposes of
calculating the size of the Full Sample, the Discovery Sample may serve as the
probe sample, if statistically appropriate. Additionally, the IRO may use the
Paid Claims sampled as part of the Discovery Sample, and the corresponding
findings for those Paid Claims, as part of its Full Sample, if:
(1) statistically appropriate and (2) the IRO selects the Full Sample Paid
Claims using the seed number generated by the Discovery Sample. The findings of
the Full Sample shall be used by the IRO to estimate the actual Overpayment in
the Population with a 90% confidence level and with a maximum relative precision
of 25% of the point estimate. OIG, in its sole discretion, may refer the
findings of the Full Sample (and any related workpapers) received from 21st
Century to the appropriate Federal health care program payor (e.g., Medicare
contractor), for appropriate follow-up by that payor.

 

4.                                      Systems Review. If either Discovery
Sample identifies an Error Rate of 5% or greater, 21st Century’s IRO shall also
conduct a Systems Review. The Systems Review shall consist of the following:

 

a.                                      a review of 21st Century’s medical
necessity review process, and billing and coding systems and processes relating
to claims submitted to Federal health care programs (including, but not limited
to, the process by which the claims are reviewed for medical necessity, the
operation of the billing system, the process by which claims are coded,
safeguards to ensure proper coding, claims

 

--------------------------------------------------------------------------------


 

submission and billing; and procedures to identify and correct inaccurate coding
and billing);

 

b.                                      for each claim in the Discovery Samples
and Full Samples that resulted in an Overpayment, the IRO shall review the
system(s) and process(es) that generated the claim and identity any problems or
weaknesses that may have resulted in the identified Overpayments, The IRO shall
provide its observations and recommendations on suggested improvements to the
system(s) and the process(es) that generated the claim.

 

5.                                      Other Requirements.

 

a.                                      Supplemental Materials. The IRO shall
request all documentation and materials required for its review of the Paid
Claims selected as part of the Discovery Samples or Full Samples (if
applicable), and 21st Century shall furnish such documentation and materials to
the IRO prior to the IRO initiating its review of the Discovery Samples or Full
Samples (if applicable). If the IRO accepts any supplemental documentation or
materials from 21st Century after the IRO has completed its initial review of
the Discovery Samples or Full Samples (if applicable) (Supplemental Materials),
the IRO shall identify in the Claims Review Report the Supplemental Materials,
the date the Supplemental Materials were accepted, and the relative weight the
IRO gave to the Supplemental Materials in its review. In addition, the IRO shall
include a narrative in the Claims Review Report describing the process by which
the Supplemental Materials were accepted and the IRO’s reasons for accepting the
Supplemental Materials.

 

b.                                      Paid Claims without Supporting
Documentation. Any Paid Claim for which 21st Century cannot produce
documentation sufficient to support the Paid Claim shall be considered an error
and the total reimbursement received by 21st Century for such Paid Claim shall
be deemed an Overpayment. Replacement sampling for Paid Claims with missing
documentation is not permitted.

 

c.                                       Use of First Samples Drawn. For the
purposes of all samples (Discovery Sample(s) and Full Sample(s)) discussed in
this Appendix, the Paid Claims selected in each first sample shall be used
(i.e., it is not permissible to generate more than one list of random samples
and then select one for use with the Discovery Sample or Full Sample).

 

--------------------------------------------------------------------------------


 

6.                                      Repayment of Identified Overpayments.
21st Century shal1 repay within 30 days any Overpayment(s) identified in the
Discovery Samples, regardless of the Error Rate, and (if applicable) the Full
Samples, including any extrapolated Overpayments determined by the IRO in
accordance with Section A.3 above, in accordance with payor refund policies.
21st Century shall make available to OIG all documentation that reflects the
refund of the Overpayment(s) to the payor.

 

B.                                    Claims Review Report. The IRO shall
prepare a Claims Review Report as described in this Appendix for each Claims
Review performed. The following information shall be included in the Claims
Review Report for each Discovery Sample and Full Sample (if applicable).

 

1.                                      Claims Review Methodology.

 

a.                                      Claims Review Population. A description
of the Population subject to the Claims Review.

 

b.                                      Claims Review Objective. A clear
statement of the objective intended to be achieved by the Claims Review.

 

c.                                       Source of Data. A description of the
specific documentation relied upon by the IRO when performing the Claims Review
(e.g., medical records, physician orders, certificates of medical necessity,
requisition forms, local medical review policies (including title and policy
number), CMS program memoranda (including title and issuance number), Medicare
carrier or intermediary manual or bulletins (including issue and date), other
policies, regulations, or directives).

 

d.                                      Review Protocol. A narrative description
of how the Claims Review was conducted and what was evaluated.

 

e.                                       Supplemental Materials. A description
of any Supplemental Materials as required by A.5.a., above.

 

2.                                      Statistical Sampling Documentation.

 

a.                                      A copy of the printout of the random
numbers generated by the “Random Numbers” function of the statistical sampling
software used by the IRO.

 

--------------------------------------------------------------------------------


 

b.                                      A copy of the statistical software
printout(s) estimating how many Paid Claims are to be included in the Full
Sample, if applicable.

 

c.                                       A description or identification of the
statistical sampling software package used to select the sample and determine
the Full Sample size, if applicable.

 

3.                                      Claims Review Findings.

 

a.                                      Narrative Results.

 

i.              A description of 21st Century’s medical necessity review
process, claims submission process, billing and coding system(s), including the
identification, by position description, of the personnel involved in coding and
billing.

 

ii.             A narrative explanation of the IRO’s findings and supporting
rationale (including reasons for errors, patterns noted, etc.) regarding the
Claims Review, including the results of each Discovery Sample, and the results
of the Full Samples (if any).

 

b.                                      Quantitative Results.

 

i.              Total number and percentage of instances in which the IRO
determined that the Paid Claims submitted by 21st Century (Claim Submitted)
differed from what should have been the correct claim (Correct Claim),
regardless of the effect on the payment.

 

ii.             Total number and percentage of instances in which the Claim
Submitted differed from the Correct Claim and in which such difference resulted
in an Overpayment to 21st Century.

 

iii.            Total dollar amount of all Overpayments in each Discovery Sample
and Full Samples (if applicable).

 

iv.            Total dollar amount of Paid Claims included in each Discovery
Sample and Full Sample, and the net Overpayment associated with the Discovery
Samples and the Full Samples.

 

v.             Error Rate in each Discovery Sample and the Full Sample.

 

--------------------------------------------------------------------------------


 

vi.                                   A spreadsheet of the Claims Review results
that includes the following information for each Paid Claim: Federal health care
program billed, beneficiary health insurance claim number, date of service, code
submitted (e.g., DRG, CPT code, etc.), code reimbursed, allowed amount
reimbursed by payor, correct code (as determined by the IRO), correct allowed
amount (as determined by the IRO), dollar difference between allowed amount
reimbursed by payor and the correct allowed amount.

 

vii.                                If a Full Sample is performed, the
methodology used by the IRO to estimate the actual Overpayment in the Population
and the amount of such Overpayment.

 

c.                                       Recommendations. The IRO’s report shall
include any recommendations for improvements to 21st Century’s billing and
coding system based on the findings of the Claims Review.

 

4.                                      Systems Review Findings. The IRO shall
prepare a Systems Review Report based on the Systems Review performed (if
applicable) that shall include the IRO’s observations, findings, and
recommendations regarding:

 

a.                                      the strengths and weaknesses in 21st
Century’s billing systems and processes;

 

b.                                      the strengths and weaknesses in 21st
Century’s coding systems and processes;

 

c.                                       the strengths and weaknesses in
21st Century’s medical necessity review systems and processes; and

 

d.                                      possible improvements to 21st Century’s
billing and coding systems and processes to address the specific problems or
weaknesses that resulted in the identified Overpayments.

 

5.                                      Credentials. The names and credentials
of the individuals who: (1) designed the statistical sampling procedures and the
review methodology utilized for the Claims Review and (2) performed the Claims
Review.

 

--------------------------------------------------------------------------------